PEPCO HOLDINGS, INC.
LONG-TERM INCENTIVE PLAN
DIRECTOR NON-QUALIFIED STOCK OPTION AGREEMENT

          AGREEMENT made as of the _____ day of ______, ____, by and between
PEPCO HOLDINGS, INC. (the "Company"), and
                                             ("Optionee").

W

I T N E S S E T H

                    1.          Grant of Option; Acceptance and Consideration.
Pursuant to the provisions of the Pepco Holdings, Inc. Long-Term Incentive Plan
(the "Plan"), the Company hereby confirms the grant to the Optionee, subject to
the terms and conditions of the Plan (as it presently exists and as it may
hereafter be amended) and this Non-Qualified Stock Option Agreement (the
"Agreement"), of the right and option to purchase from the Company all or any
part of an aggregate of One Thousand (1,000) shares of the Stock of the Company
(the "Shares") at the exercise price of $______ per Share (the "Option"), such
Option to be exercisable as hereinafter provided. This Option is not intended to
be, and will not be treated as, an incentive stock option within the meaning of
section 422 of the Internal Revenue Code of 1986, as amended. The number of
Shares with respect to which this Option is exercisable, and the exercise price
with respect to each Share, are each subject to adjustment under certain
circumstances, as more fully set forth in the Plan and Section 6 of this
Agreement.

                    2.          Incorporation of Plan by Reference. The Option
has been granted to the Optionee under the Plan, a copy of which is attached
hereto as Attachment A. The Optionee hereby acknowledges receipt of the attached
copy of the Plan and agrees to be bound by all the terms and provisions thereof
(as presently in effect or hereafter amended), and by all decisions and
determinations of the Board thereunder. All of the terms, conditions, and other
provisions of the Plan are hereby incorporated by reference into this Agreement.
Capitalized terms used in this

__________________________________________________________________________________________________

Agreement but not defined herein shall have the same meanings as in the Plan. If
there is any conflict between the provisions of this Agreement and the
provisions of the Plan, the provisions of the Plan shall govern.

                    3.          Expiration of Option. The Option, to the extent
that it has not theretofore been exercised, shall expire at 11:59 p.m. (District
of Columbia time) the day prior to the tenth anniversary of the date hereof, or
earlier at such time as the Option shall have lapsed under the second paragraph
of Section 4.

                    4.          Option Exercise Limitations. Except as otherwise
provided in the Plan and this Section 4, 25% of the Options may be exercised on
the first anniversary date of the Option's grant, and an additional 25% on the
second, third and forth anniversary of the date of the Options grant such that
100% of the options are exercisable on the forth anniversary date of the Options
grant. All Option exercise privileges shall be cumulative, so that any part of
the Option that has become exercisable but that has not been exercised shall
remain exercisable until expiration of the Option regardless of the additional
exercise privileges becoming available during such exercise period.
Notwithstanding the foregoing, (a) the Option shall, in accordance with Section
12 of the Plan, become exercisable in full if, following a Change in Control,
the Optionee (i) is terminated as a director or (ii) suffers a diminution of
responsibility, authority, position, or compensation and (b) the Board may, in
its discretion, accelerate the exercisability of the Option in appropriate
circumstances deemed to be in the best interests of the Company. The Option may
be exercised only to purchase whole shares; no fractional shares will be issued
upon exercise of the Option.

                         All options granted hereunder shall lapse and shall no
longer be exercised upon the effective date of the Optionee's Termination.
Notwithstanding the foregoing, if the Optionee has 10 or more years of service
as a director upon the effective date of Termination or if the Optionee's
service with the Company ceases as a result of retirement at age 70 in
accordance with the Company's by-laws, the Option shall lapse and shall no
longer be exercised after the

- 2 -
__________________________________________________________________________________________________

fifth anniversary of such cessation of service (or the earlier expiration of the
Option under Section 3 of this Agreement). If the Optionee's service with the
Company ceases as a result of death, the Option shall be exercisable by the
Optionee's personal representative or beneficiary, in accordance with Section
8.F. of the Plan, until the expiration of the Option under Section 3 of this
Agreement and during such period the Option may be exercised only to the extent
it was exercisable by the Optionee immediately prior to the Optionee's death.

                    5.          Option Exercise.

                                 (a)      Procedure. The Option may be exercised
in whole or in any part, and may be exercised in part from time to time, all
subject to the limitations on exercise set forth in Section 4. Exercise shall be
accomplished by delivery to the Company of a timely written notice of election
to exercise, in a form reasonably acceptable to the Board delivered to the
principal office of the Company and addressed to the attention of the Corporate
Secretary.

                                 (b)      Payment of the Exercise Price. At the
time of exercise, the exercise price of the Shares as to which this Option is
exercised shall be tendered to the Company. The exercise price shall be payable
in cash or in other shares of Stock or in a combination of cash or other shares
of Stock, in a form and manner required by the Board in its sole discretion.
When Stock is used in full or partial payment of the exercise price, it will be
valued at the Fair Market Value on the date the Option is exercised.

                                 (c)      Other Methods of Exercise and Payment
of Exercise Price. In addition to the method of exercise and payment set forth
in Section 5(a) and (b), the Option may be exercised and payment to the Company
made in accordance with any other procedures which the Board deems to be
consistent with the terms of the Plan.

- 3 -
__________________________________________________________________________________________________

                    6.          Adjustments. The Option shall be subject to
adjustment upon the occurrence of a corporate transaction or event affecting the
Stock in accordance with Section 14.H. of the Plan.

                    7.          Nontransferability; Beneficiaries. Except to the
extent as may be otherwise permitted by the Plan, no right or interest of the
Optionee in the Option shall be pledged, encumbered, or hypothecated to or in
favor of any third party or shall be subject to any lien, obligation, or
liability of the Optionee to any third party; the Option shall not be
transferable to any third party by the Optionee otherwise than by will or the
laws of descent and distribution, and the Option shall be exercisable, during
the lifetime of the Optionee, only by the Optionee. The foregoing
notwithstanding, the Optionee shall be entitled to designate a beneficiary to
exercise his rights under the Option upon the death of the Optionee, in the
manner and to the extent permitted by the Board under rules and procedures then
in effect under the Plan.

                    8.          Miscellaneous.

                                 (a)      Binding Agreement. This Agreement
shall be binding upon the heirs, executors, administrators, and successors of
the parties. In particular, the Optionee's heirs, executors, administrators and
successors shall be subject to the terms and conditions of the Plan and this
Agreement, and the Board may require any such person to execute an agreement or
other documents acknowledging and agreeing to such terms and conditions as a
condition precedent to any transfer of the Option or any Shares purchased upon
exercise of the Option into the name of any such person. This Agreement
constitutes the entire agreement between the parties with respect to the Option
and the Shares, and supersedes any prior agreements or documents with respect
thereto.

                                 (b)      Amendments to Agreement. This
Agreement may be amended, but no amendment, alteration, suspension,
discontinuation, or termination of this Agreement which may impose any
additional obligation upon the Company or impair the rights of the

- 4 -
__________________________________________________________________________________________________

Optionee with respect to the Option shall be valid unless in each instance such
amendment, alteration, suspension, discontinuation, or termination is expressed
in a written instrument duly executed in the name and on behalf of the Company
and by the Optionee.

                                 (c)      No Other Rights Created. Neither this
Agreement nor the Option shall be deemed to create a right on the part of the
Optionee to be continued as a director. The Optionee shall remain subject to
termination of his status as a director to the same extent as though this
Agreement did not exist.

                                 (d)      Notices. Any notice hereunder to the
Company shall be addressed to it as Corporate Secretary, Attention: Stock Plan
Committee. Any notice hereunder to the Optionee shall be addressed to him/her at
the address set forth below, subject to the right of either party to designate
at any time hereafter in writing a different address.

                                 (e)      Counterparts. This Agreement has been
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same Agreement.

- 5 -
__________________________________________________________________________________________________

          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by its duly authorized officer and the Optionee has executed this
Agreement as of the day and year first above written.

                             

PEPCO HOLDINGS, INC.

 

By:

 

Date:

 

Optionee:

 

Signature:

 

Address of Optionee:  ___________________________
                                 ___________________________

- 6 -
__________________________________________________________________________________________________